      Case: 5:20-cv-01065-TMP Doc #: 17 Filed: 03/17/21 1 of 25. PageID #: 1794




                        IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


    ANJENNETTA DUFFIELD 1,                           )     Case No. 5:20-cv-1065
                                                     )
         Plaintiff,                                  )
                                                     )     MAGISTRATE JUDGE
         v.                                          )     THOMAS M. PARKER
                                                     )
    COMMISSIONER OF                                  )
    SOCIAL SECURITY,                                 )     MEMORANDUM OPINION
                                                     )     AND ORDER
         Defendant.                                  )

I.      Introduction

        Plaintiff, Anjenetta Duffield, seeks judicial review of the final decision of the

Commissioner of Social Security, denying her applications for disability insurance benefits

(“DIB”) and supplemental security income (“SSI”) under Titles II and XVI of the Social Security

Act. This matter is before the court pursuant to 42 U.S.C. §§ 405(g), 1383(c)(3), and the parties

consented to magistrate judge jurisdiction under 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73. ECF

Doc. 16. Because the Administrative Law Judge (“ALJ”) applied proper legal standards and

reached a conclusion supported by substantial evidence and any failure to do so was harmless

error, the Commissioner’s final decision denying Duffield’s applications for DIB and SSI must

be AFFIRMED.




1
 At the ALJ hearing, the plaintiff stated that her name was changed from Duffield to Willis following her
divorce in December 2018. (Tr. 236). Because this case was filed two years later, in 2020 under the
name “Anjennetta Duffield,” the court will refer to the plaintiff as “Duffield.”
       Case: 5:20-cv-01065-TMP Doc #: 17 Filed: 03/17/21 2 of 25. PageID #: 1795




II.       Procedural History

          Duffield applied for DIB on February 9, 2017 and SSI on March 9, 2017. (Tr. 444-56). 2

Duffield’s applications alleged that she became disabled on October 12, 2015, due to: “1.

Narcolepsy; 2. Emphasemia [sic]; 3. PTSD; 4. Anxiety; 5. Depressive Disorder; 6. Arthritis;

7. Sleep Apnea.” (Tr. 444, 451, 477). The Social Security Administration denied Duffield’s

applications initially and upon reconsideration. (Tr. 278-361). Duffield requested an

administrative hearing. (Tr. 384-85). ALJ Paul Goodale heard Duffield’s case on March 8,

2019, and denied the claim sin an April 3, 2019 decision. (Tr. 13-33, 225-77). On April 3, 2020,

the Appeals Council denied further review, rendering the ALJ’s decision the final decision of the

Commissioner. (Tr. 1-7). And on May 15, 2020, Duffield filed a complaint to obtain judicial

review. ECF Doc. 1.

III.      Evidence

          A.      Personal, Educational, and Vocational Evidence

          Duffield was born on March 1, 1968, and she was 47 years old on the alleged onset date.

(Tr. 444). Duffield graduated from high school, completed two years of college, and received an

associate degree in AutoCAD from ETI Tech College in 2000. (Tr. 238, 478). Duffield had past

relevant work as a retail store manager. (Tr. 26, 269, 479).

          B.      Medical Records and Duffield’s Hearing Testimony

          In his written decision, the ALJ summarized the relevant medical evidence and Duffield’s

hearing testimony. See (Tr. 19-21, 23-26). Duffield has not specifically challenged the ALJ’s

summary of the medical evidence or submitted new evidence, but challenges only the way the

ALJ treated the medical opinion evidence. See generally ECF Doc. 13. The parties’ briefing



2
    The administrative transcript appears in ECF Doc. 12.

                                                     2
    Case: 5:20-cv-01065-TMP Doc #: 17 Filed: 03/17/21 3 of 25. PageID #: 1796




also provides an exhaustive summary of the relevant medical evidence. See ECF Doc. 13 at 3-9;

ECF Doc. 15 at 2-6. And independent review has not revealed any material inconsistencies

among (i) the ALJ’s summary of the medical records and Duffield’s testimony, (ii) the parties’

summaries of the medical records and Duffield’s testimony, or (iii) the evidence in the record

before this court. Compare (Tr. 19-21, 23-26); ECF Doc. 13 at 3-9; ECF Doc. 15 at 2-6, with

(Tr. 235-68, 540-1686). Thus, the court adopts and incorporates by reference the ALJ’s

summary of the medical evidence and Duffield’s testimony.3

       C.      Relevant Medical Opinions

       Notwithstanding the court’s adoption of the ALJ’s summary of the medical evidence,

specific discussion is warranted for the following medical opinions that Duffield has challenged

on judicial review.

               1.      Treating Psychologist Opinion – Meredith Erwin, Ph.D.

       Meredith Erwin, Ph.D., was Duffield’s treating psychologist at Summa Health Traumatic

Stress Center, beginning in September 2018. (Tr. 1506-09).

       On March 1, 2019, Dr. Erwin completed a “mental impairment questionnaire” with Ellen

Harrington, Ph.D. (another psychologist at the Summa health Traumatic Stress Center).

(Tr. 1613-19). Dr. Erwin and Dr. Harrington noted that Duffield began individual and group

therapy in October 2018, successfully graduated from her intensive outpatient program (“IOP”)

in November 2018, and participated in a weekly skill building group since her graduation from

the IOP. (Tr. 1617). She was diagnosed with PTSD with panic attacks and depressive disorder.



3
 See Biestek v. Comm’r of Soc. Sec., No. 16-cv-10422, 2017 U.S. Dist. LEXIS 47762, at *2-3 (E.D.
Mich. Feb. 24, 2017) (adopting an ALJ’s summary of medical evidence and hearing testimony), adopted
by 2017 U.S. Dist. LEXIS 47209 (E.D. Mich. Mar. 30, 2017), aff’d by 880 F.3d 7787 (6th Cir. 2017),
aff’d by 139 S. Ct. 1148 (2019). See also Paulin v. SSA, 657 F. Supp. 2d 939, 942 (M.D. Tenn. 2009);
Hase v. Colvin, 207 F. Supp. 3d 1174, 1177 (D. Or. 2016).

                                                  3
    Case: 5:20-cv-01065-TMP Doc #: 17 Filed: 03/17/21 4 of 25. PageID #: 1797




(Tr. 1617). Her symptoms included anhedonia, loss of interest in activities, decreased energy,

feelings of guilt or worthlessness, mood and affect disturbance, difficulty thinking or

concentrating, recurrent and intrusive recollections of traumatic experiences, vigilance and

scanning, sleep disturbance, and emotional withdrawal and isolation. (Tr. 1614). Dr. Erwin

opined that Duffield would have “none-mild” limitations in understanding, remembering, or

applying information; marked limitations in interacting with others; mild limitations in

maintaining concentration, persistence, or pace; and moderate to marked limitations in adapting

or managing herself. (Tr. 1615). Dr. Erwin specifically explained that Duffield’s PTSD and

depression would impact her ability to interact with others at work and her ability to concentrate

while performing job tasks. (Tr. 1619). Dr. Erwin said that Duffield would “most benefit” from

flexible job hours, limited interaction with others, and an environment that enabled her to take

frequent breaks due to concentration difficulties. (Tr. 1619).

       Dr. Erwin said that Duffield’s treatment plan included individual trauma-focused therapy

and cognitive processing therapy, and Dr. Erwin indicated she was motivated, completed her

assigned “homework” outside of session, and attended her sessions regularly. (Tr. 1617).

Dr. Erwin stated that her clinical findings at the time of her opinion showed that Duffield:

       is presently alert and oriented to person, place, time, and present situations. The
       patient continues to present as well-groomed with a spontaneous demeanor,
       normal physical activity, and normal eye contract. The patient presents with
       moderate depressed mood, moderate anxiety, mild anger, moderate anhedonia,
       mild problems with concentration, and full range of affect. The patient displays
       good judgment and insight, and . . . [no] observed problems with memory. The
       patient’s present mood difficulties contribute to impairments in overall
       functioning and completion of activities of daily living. * * * With continued
       attendance in individual and group therapy, the patient’s prognosis is favorable.




                                                 4
    Case: 5:20-cv-01065-TMP Doc #: 17 Filed: 03/17/21 5 of 25. PageID #: 1798




(Tr. 1617). Dr. Erwin stated that Duffield attended 2.5 hours of treatment per week, her

treatment attendance could interfere with her work attendance to “some degree,” and fluctuation

in her symptom severity could cause her to miss more work. (Tr. 1618).

               2.      Evaluating Psychologist Opinion – Derek Mihalcin, Ph.D.

       On November 30, 2016, psychologist Derek Mihalcin, Ph.D., evaluated Duffield on

referral from primary care physician Martin Escobar, M.D., for “diagnostic clarification and

possible disability submission.” (Tr. 690-94, 751-55). Duffield told Dr. Mihalcin that she had

increased anxiety, depression, stress, sleep difficulties, worry, fear, and mood regulation

difficulty. (Tr. 690, 751). She said that her major stressors included the July 2016 death of her

mother, her October 2016 separation from her husband due to domestic violence, and ongoing

concerns about her safety. (Tr. 691, 752).

       On examination, Dr. Mihalcin noted that Duffield made consistent eye contact, had an

appropriate affect, and had adequate thought process. (Tr. 691, 752). She was fully oriented,

had adequate attention, and was “able to absorb details needed for responsible judgments.”

(Tr. 691, 752). She had no demonstrated memory deficits and was able to give a “rich

description” of important events from memory. (Tr. 691, 752). She had no difficulty with

concept formation, judgment, and verbal abstractions. (Tr. 691, 752). Dr. Mihalcin noted that

Duffield’s decision making might be limited in situations involving task demands and production

norms. (Tr. 691, 752). But her clinical symptoms were “largely transitory.” (Tr. 691, 752).

       Dr. Mihalcin opined that Duffield was “able to function on a satisfactory basis,” but she

had deficient ability to maintain socially acceptable interpersonal conduct and might have

periods of marked emotional, cognitive, or behavioral dysfunction. (Tr. 692, 753). Dr. Mihalcin

said that Duffield’s fear of abandonment and melancholy demeanor would lead her to self-doubt,



                                                 5
    Case: 5:20-cv-01065-TMP Doc #: 17 Filed: 03/17/21 6 of 25. PageID #: 1799




“doing only for others,” and display a desire to comply. (Tr. 692-93, 753-54). He also said that

Duffield would have difficulty with simple responsibilities that demanded more energy than she

could muster. (Tr. 693, 754). Duffield would be especially sensitive to social humiliation, and

she would have occasional outbursts of anger, panic attacks, exaggerated startle responses, and a

subjective sense of numbing and detachment. (Tr. 693, 754). Dr. Mihalcin said that Duffield

was:

       unemployable at any skill level at this time. . . . It is likely that she would have
       difficulty following instructions in competitive, high-paced employment
       environment and may fall short in meeting quality standards for production
       norms. Should symptoms stabilize over time, she may be able to re-enter
       employment.

(Tr. 694, 755).

                  3.   Mental Health Counselor Opinion – Robert Dubec, P.C.C.-S

       Robert Dubec, P.C.C.-S provided mental health counseling services to Duffield from July

2014 through December 2016 at Oakwood Counseling Center. (Tr. 678-89, 695-749).

       On March 27, 2017, Opportunities for Ohioans with Disabilities Division of Disability

Determination sent a “mental status questionnaire” to Oakwood Counseling Medical Records

with a request for response by April 10, 2017. (Tr. 1052). The questionnaire indicated that it

may be completed by a physician or psychologist. (Tr. 1053). An unsigned and undated copy of

the “mental status questionnaire” was completed in handwriting, but the document did not

indicate who completed it. (Tr. 1052-57). The treatment dates recited in the document

correspond to Dubec’s treatment dates, the ALJ treated the questionnaire as an opinion by

Dubec, and the parties appear to agree that Dubec was the source of that opinion. (Tr. 25, 1052);

ECF Doc. 13 at 4; ECF Doc. 15 at 5-6. Thus, the court will also treat the completed

questionnaire as an opinion by Dubec.



                                                  6
    Case: 5:20-cv-01065-TMP Doc #: 17 Filed: 03/17/21 7 of 25. PageID #: 1800




       In the “mental status questionnaire,” Dubec said that Duffield had appropriate

appearance, controlled flow of conversation and speech, normal mood and affect, full orientation

to all spheres, and normal cognitive functioning (concentration, memory, abstract reasoning,

fund of information, and range of intelligence). (Tr. 1053). Dubec also said that Duffield had

tearful/fearful anxiety symptoms, illogical thinking disorders, and poor insight/judgment.

(Tr. 1053). Dubec opined that Duffield’s symptoms would cause trouble with directions (“as

reported by client”), difficulty maintaining attention and concentration, unknown social

interaction ability, and trouble with adaptation. (Tr. 1054). Dubec stated that Duffield was

“[n]ot able to deal with workplace pressures [and c]annot follow rules.” (Tr. 1054).

       On March 27, 2017, Dubec also completed and signed a “daily activities questionnaire.”

(Tr. 1056-57) (“May be completed by social worker, case worker, etc.”). Dubec indicated that

he did not know: (1) Duffield’s living arrangements at the time; (2) how well she got along with

family, friends, neighbors, employers, supervisors, or coworkers; or (3) whether she had ever had

any legal difficulties. (Tr. 1056-57). Dubec said that Duffield had “trouble with concentration

Paying attention.” (Tr. 1056). And he said that Duffield was able sustainably and effectively

prepare food, complete household chores, care for her personal hygiene, shop, drive or use public

transportation, bank, and pay bills. (Tr. 1057). Dubec stated that he had not seen Duffield since

December 2016. (Tr. 1057).

       On April 5, 2017, Dubec completed another “daily activities questionnaire,” in which

Dubec stated that Duffield was unable to focus, narcoleptic, and unable to follow rules.

(Tr. 1063, 1070). Dubec also stated that Duffield was able to keep her biweekly appointments

and she was compliant with her treatment when she was under his care in 2014 through 2016.

(Tr. 1064).



                                                7
    Case: 5:20-cv-01065-TMP Doc #: 17 Filed: 03/17/21 8 of 25. PageID #: 1801




               4.      State Agency Consultants Opinions

       On April 19, 2017, state agency consultant Todd Finnerty, Psy.D., evaluated Duffield’s

mental functional capacity based on a review of her mental health records. (Tr. 288, 292-94).

Dr. Finnerty determined Duffield did not have any understanding or memory limitations.

(Tr. 292). She had moderate limitations in her ability to carry out detailed instructions;

maintaining attention and concentration for extended periods; completing a normal workday or

workweek without interruptions from psychologically based symptoms; performing at a

consistent pace without an unreasonable number and length of rest periods; interacting

appropriately with the general public; accepting instructions and responding appropriately to

criticism from supervisors; getting along with coworkers or peers without distracting them or

exhibiting behavioral extremes; and responding appropriately to changes in the workplace.

(Tr. 292-93). She was not significantly limited in her ability to: carry out very short and simple

instructions; perform activities within a schedule; maintain regular attendance; be punctual

within customary tolerances; sustain an ordinary routine without special supervision; work in

coordination with or in proximity to others without being distracted by them; make simple work-

related decisions; ask simple questions or requesting assistance; maintain socially appropriate

behavior; adhere to basic standards of neatness and cleanliness; be aware of normal hazards and

taking appropriate precautions; travel in unfamiliar places or using public transportation; or set

realistic goals or make independent plans. (Tr. 292-94). Dr. Finnerty explained that Duffield:

(1) could work in settings without fast pace; (2) was capable of superficial interactions with the

public, coworkers, and her supervisor; and (3) could adapt to a static setting without frequent

changes. (Tr. 293-94). On November 7, 2017, Katherine Fernandez, Psy.D., concurred with Dr.

Finnerty’s opinion. (Tr. 392, 334-36).



                                                 8
    Case: 5:20-cv-01065-TMP Doc #: 17 Filed: 03/17/21 9 of 25. PageID #: 1802




       D.      Relevant Testimony

       Larry Takki, a vocational expert (“VE”) testified at the ALJ hearing. (Tr. 268- ). The

ALJ asked the VE whether a hypothetical individual with Duffield’s age, education, and

experience could work if she were limited to:

       the light exertional level. Lifting up to 10 pounds frequently, 20 pounds
       occasionally. Standing and walking for up to six hours, sitting for up to six hours,
       but with the following additional limitations. Could only occasionally stoop,
       crouch, crawl and kneel. Could frequently climb ramps or stairs. Should not
       climb ladders, ropes, or scaffolds at all. This person should avoid concentrated
       exposure to – really, to avoid exposure to the extent possible, more than just
       concentrated, to workplace hazards such as dangerous machinery or unprotected
       heights. I’m excluding motor vehicles from the definition of dangerous
       machinery. This person could do simple, routine, repetitive tasks in a work
       environment free of fast-paced production requirements involving only simple,
       work-related decisions, and few, if any, workplace changes. She could not do
       assembly line type of work. That is work in close tandem with coworkers at a
       pace that’s outwardly set. But could do individual table or bench work consistent
       with the other limitations. This person could have only occasional interaction
       with the public, and superficial interaction with coworkers and supervisors.

(Tr. 270-71). The VE said that all of Duffield’s past work would be precluded, but such an

individual could work in the representative occupations of office cleaner, price marker, or

assembler of electronics. (Tr. 271-72).

       The ALJ asked the VE whether the individual described in the first hypothetical could

work if:

       due to limitations in concentration, pace, and persistence, whether due to mental
       distraction, mental upset, fatigue, or a combination of all of those factors, this
       person would need to take two or more extra work breaks of 20 minutes each.
       These are over and above regular work breaks. And in general, would be off task
       some 20 percent or more in an eight hour work day. Separately, this person may
       be absent, that is have unscheduled, unplanned absences of two or more days per
       month on a recurring basis.




                                                9
      Case: 5:20-cv-01065-TMP Doc #: 17 Filed: 03/17/21 10 of 25. PageID #: 1803




(Tr. 273). The VE testified that either the off-task limitation or the absences limitation would

independently be work preclusive based on his experience. (Tr. 273). The VE explained that

anything greater than 10 to 15 percent of off-task time would be work preclusive. (Tr. 273-74).

IV.      The ALJ’s Decision

         On April 3, 2019, the ALJ issued a written decision denying Duffield’s claims. (Tr. 16-

28). The ALJ made the following paraphrased findings relevant to Duffield’s arguments on

judicial review:

         5. Duffield has the residual functional capacity to perform light work, but with
         the following limitations: she can occasionally stoop, crouch, crawl and kneel, can
         frequently climb ramps and stairs, but can never climb ladders, ropes or scaffolds.
         She must avoid exposure to workplace hazards such as dangerous machinery
         (excluding motor vehicles) and unprotected heights. Duffield can do simple,
         routine, repetitive tasks in a work environment free of fast-paced production
         requirements, involving only simple work-related decisions, with few, if any,
         workplace changes, in two-hour periods with normal work breaks. She cannot do
         assembly line type work (outwardly paced, working in close tandem with
         coworkers), but could do individual table or bench work. She could have
         occasional contact with the general public and with coworkers and supervisors.
         (Tr. 22)

         The claimant reported to Derek Mihalcin, Ph.D. at Oakwood Counseling Center
         for intake, mental status examination, and possible disability submission on
         November 30, 2016. (Ex 3F [Tr. 750-55]). The claimant endorsed a history
         significant for domestic violence. She presented with appropriate dress and
         hygiene, consistent eye contact, appropriate affect, and adequate thought process.
         Formal mental status examination revealed the claimant was fully oriented, had
         adequate attention appearing to absorb details needed for responsible judgment.
         She demonstrated no deficits in long or short-term memory. She had no difficulty
         with concept formation, judgment and verbal abstractions, although her
         decision-making may be limited at times involving task demands and production
         norms. (Id. at 3 [Tr. 752]). Dr. Mihalcin diagnosed the claimant with major
         depressive disorder, recurrent, severe without psychotic features; adjustment
         disorder with mixed anxiety and depressed mood; and posttraumatic stress
         disorder. He opined that the claimant is unemployable at any skill level at this
         time, and that it is likely she would have difficulty following instructions in
         competitive, high-paced employment and may fall short in meeting quality
         standards for production norms. (Id. at 6 [Tr. 755]). (Tr. 24).




                                                 10
Case: 5:20-cv-01065-TMP Doc #: 17 Filed: 03/17/21 11 of 25. PageID #: 1804




   As for the opinion evidence, the undersigned gives great evidentiary weigh to the
   opinions of the State agency medical and psychological consultants, because they
   are supported by and consistent with the record as a whole. (Ex 1A [Tr. 278-97],
   2A [Tr. 298-317], 5A [Tr. 320-39], 6A [Tr. 340-59]). They provided extensive
   rationales to support their findings, citing to specific evidence of record and
   resolving inconsistencies in the record. These consultants assessed specific
   functional limitations and abilities consistent with the findings on physical
   examinations, diagnostic testing and mental status examinations. Furthermore,
   the Commissioner designates the State agency medical and psychological
   consultants. They have extensive knowledge of the Social Security programs and
   its regulations. Accordingly, the undersigned affords great evidentiary weight to
   the State agency medical and psychological consultants’ opinions. (Tr. 25).

   The undersigned has considered the opinion of Dr. Derek Mihalcin. (Ex 3F
   [Tr. 750-55). He opined that the claimant is unemployable at any skill level at
   this time. It is likely she would have difficulty following instructions in
   competitive, high-paced employment and may fall short in meeting quality
   standards for production norms. (Id. at 6 [Tr. 755]). The undersigned notes that
   statements that a claimant is disabled, unable to work, able to work, or statements
   about a claimant’s residual functional capacity are not considered medical
   opinions because these statements would direct a determination in a case. The
   foregoing types of statements are administrative issues reserved to the
   Commissioner and the Administrative Law Judge here. Furthermore, because
   these statements are considered “evidence that is inherently neither valuable nor
   persuasive,” no analysis of how such evidence is analyzed is necessary in our
   decision. (Tr. 25).

   The undersigned has also considered the assessments made by the claimant’s
   former therapist Robert Dubec, PCC. (Ex 8F [Tr. 1051-58], 9F [Tr. 1059-65],
   10F [Tr. 1066-71]). Mr. Dubec is not recognized as an acceptable medical source
   under the regulations. His statements are evidence from “other sources” that may
   be useful in providing insight in the severity of an individual’s impairment and
   the impact the impairment may have on secondary functional limitations. The
   undersigned recognizes the lengthy, but remote treatment relationship that
   Mr. Dubec has had with the claimant, and finds his assessment is probative in
   determining the severity of the claimant’s mental health impairments and
   resulting functional limitations, and gives his assessment some weight. The
   undersigned has given some consideration to Mr. Dubec’s assessments in
   analyzing steps two through five of the sequential evaluation process. (Tr. 25).

   Finally the undersigned has considered the opinions of Meredith Erwin, Ph.D. and
   Ellen Harrington, Ph.D. (Ex 20F [Tr. 1612-19]). Limited weight is given to their
   opinion that the claimant experiences marked limitations in social interaction and
   the ability to adapt and manage herself. The findings of marked limitations in
   these areas are inconsistent with the normal findings on mental status
   examinations from providers, the claimant’s ability to function within group

                                           11
     Case: 5:20-cv-01065-TMP Doc #: 17 Filed: 03/17/21 12 of 25. PageID #: 1805




        therapy, her ability to keep regular attendance. In addition, these providers’ own
        analysis, in which they state that the claimant would have difficulty interacting
        well with others, and would benefit from a job that involves working individually
        to limit interactions with others, suggests only moderate limitations in this area.
        (Id. [Tr. 1612-19]). Although the undersigned does agree that the claimant has
        some limitations in the areas identified by Dr. Erwin and Harrington, the degree
        of marked limitation is not supported in the record. Accordingly, the undersigned
        affords it limited weight. (Tr. 26).

Based on the ALJ’s findings, and testimony from the VE that Duffield could perform a

significant number of jobs in the national economy notwithstanding her impairments, the ALJ

determined that Duffield was not disabled from October 12, 2015, through the date of the

decision. (Tr. 27-28). Thus, the ALJ denied Duffield’s claims for DIB and SSI. (Tr. 28).

V.      Law & Analysis

        A.     Standard of Review

        The court reviews the Commissioner’s final decision to determine whether it was

supported by substantial evidence and whether proper legal standards were applied. 42 U.S.C.

§§ 405(g), 1383(c)(3); Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007).

“Substantial evidence” is not a high threshold for sufficiency. Biestek v. Berryhill, 139 S. Ct.

1148, 1154 (2019). “It means – and means only – ‘such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.’” Id. (quoting Consolidated Edison Co. v.

NLRB, 305 U.S. 197, 229 (1938)). Even if a preponderance of the evidence supports the

claimant’s position, the Commissioner’s decision still cannot be overturned “‘so long as

substantial evidence also supports the conclusion reached by the ALJ.’” O’Brien v. Comm’r of

Soc. Sec., 819 F. App’x 409, 416 (6th Cir. Aug 7, 2020) (quoting Jones v. Comm’r of Soc. Sec.,

336 F.3d 469, 477 (6th Cir. 2003)). Under this standard, the court cannot decide the facts anew,

evaluate credibility, or re-weigh the evidence. Jones, 336 F.3d at 476. And “it is not necessary

that this court agree with the Commissioner’s finding,” so long as it meets this low standard for

                                                12
    Case: 5:20-cv-01065-TMP Doc #: 17 Filed: 03/17/21 13 of 25. PageID #: 1806




evidentiary support. Rogers, 486 F.3d at 241; see also Biestek, 880 F.3d at 783 (“It is not our

role to try the case de novo.” (quotation omitted)). This is so because the Commissioner enjoys a

“zone of choice” within which to decide cases without being second-guessed by a court. Mullen

v. Bowen, 800 F.2d 535, 545 (6th Cir. 1986).

       Even if substantial evidence supported the ALJ’s decision, the court will not uphold that

decision when the Commissioner failed to apply proper legal standards, unless the legal error

was harmless. Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 746 (6th Cir. 2006) (“[A]

decision . . . will not be upheld [when] the SSA fails to follow its own regulations and [when]

that error prejudices a claimant on the merits or deprives the claimant of a substantial right.”);

Rabbers v. Comm’r Soc. Sec. Admin., 582 F.3d 647, 654 (6th Cir. 2009) (“Generally, . . . we

review decisions of administrative agencies for harmless error.”). Furthermore, the court will not

uphold a decision, when the Commissioner’s reasoning does “not build an accurate and logical

bridge between the evidence and the result.” Fleischer v. Astrue, 774 F. Supp. 2d 875, 877 (N.D.

Ohio 2011) (quoting Sarchet v. Charter, 78 F.3d 305, 307 (7th Cir. 1996)); accord Shrader v.

Astrue, No. 11-13000, 2012 U.S. Dist. LEXIS 157595 (E.D. Mich. Nov. 1, 2012) (“If relevant

evidence is not mentioned, the court cannot determine if it was discounted or merely

overlooked.”); McHugh v. Astrue, No. 1:10-CV-734, 2011 U.S. Dist. LEXIS 141342 (S.D. Ohio

Nov. 15, 2011); Gilliams v. Astrue, No. 2:10 CV 017, 2010 U.S. Dist. LEXIS 72346 (E.D. Tenn.

July 19, 2010); Hook v. Astrue, No. 1:09-CV-19822010, 2010 U.S. Dist. LEXIS 75321 (N.D.

Ohio July 9, 2010). Requiring an accurate and logical bridge ensures that a claimant, as well as a

reviewing court, will understand the ALJ’s reasoning.

       The Social Security regulations outline a five-step process the ALJ must use to determine

whether a claimant is entitled to benefits: (1) whether the claimant is engaged in substantial



                                                 13
   Case: 5:20-cv-01065-TMP Doc #: 17 Filed: 03/17/21 14 of 25. PageID #: 1807




gainful activity; (2) if not, whether the claimant has a severe impairment or combination of

impairments; (3) if so, whether that impairment, or combination of impairments, meets or equals

any of the listings in 20 C.F.R. Part 404, Subpart P, Appendix 1; (4) if not, whether the claimant

can perform her past relevant work in light of his RFC; and (5) if not, whether, based on the

claimant’s age, education, and work experience, she can perform other work found in the

national economy. 20 C.F.R. §§ 404.1520(a)(4)(i)-(v), 416.920(a)(4)(i)-(v); Combs v. Comm’r

of Soc. Sec., 459 F.3d 640, 642-43 (6th Cir. 2006). Although it is the Commissioner’s obligation

to produce evidence at Step Five, the claimant bears the ultimate burden to produce sufficient

evidence to prove that she is disabled and, thus, entitled to benefits. 20 C.F.R. §§ 404.1512(a),

416.912(a).

       B.      Step Four: Weighing Physician Opinions

               1.     Parties’ Arguments

       Duffield argues that the ALJ failed to apply proper legal standards and reach a decision

supported by substantial evidence in weighing medical opinions from Dr. Mihalcin, Dr. Dubec,

and Dr. Erwin. ECF Doc. 13 at 11-14. Duffield asserts that the ALJ improperly determined that

he was not required to analyze Dr. Mihalcin’s opinion on the grounds that it entirely opined on a

matter reserved to the Commissioner, and that Dr. Mihalcin’s specialization in mental-health

treatment made his opinion worthy of deference. ECF Doc. 13 at 12. Duffield contends that the

ALJ improperly discounted therapist Dubec’s opinion as an “other source” opinion, and that

greater deference to Dubec’s limitations – no workplace pressures or rules – would have resulted

in a finding that she was not capable of competitive employment. ECF Doc. 13 at 12-13.

Duffield argues that the ALJ improperly considered Dr. Erwin’s opinion only at Step Three and

failed to consider or explain how he considered the opinion at Step Four. ECF Doc. 13 at 14.



                                                14
   Case: 5:20-cv-01065-TMP Doc #: 17 Filed: 03/17/21 15 of 25. PageID #: 1808




Duffield also asserts that VE testimony established that crediting Dr. Erwin’s opinions regarding

breaks needed and absenteeism would have resulted in a finding that she was not able to work.

ECF Doc. 13 at 14. Duffield also contends that Dr. Mihalcin’s, Dr. Dubec’s, and Dr. Erwin’s

opinions were entitled to greater weight because they were consistent with each other, and that

the remaining opinions in the record should have been given less weight. ECF Doc. 13 at 14.

       The Commissioner responds that the ALJ properly rejected the portion of Dr. Mihalcin’s

statement that Duffield was “unemployable” as an opinion on a matter reserved to the

Commissioner, and that the ALJ’s failure to otherwise address the specific limitations discussed

in Dr. Mihalcin’s opinion was harmless because the RFC accounted for those limitations. ECF

Doc. 15 at 9-10. The Commissioner argues that the ALJ adequately explained that: (1) he gave

limited weight to the marked limitations in Dr. Erwin’s opinion because they were inconsistent

with normal examination findings, Duffield’s ability to improve with group therapy, and her

ability to maintain attendance; and (2) Dr. Erwin’s own analysis indicated that Duffield had only

moderate limitations in interacting with others, which were accounted for in the RFC. ECF

Doc. 15 at 11-13. The Commissioner also asserts that the ALJ provided an “indirect attack” on

Dr. Erwin’s opinion that Duffield needed a flexible work schedule by giving greater weight to

the state agency consultants’ opinions. ECF Doc. 15 at 13. The Commissioner further contends

that the ALJ properly and adequately explained that Dubec’s opinion was an “other source”

opinion, and that the Dubec’s opinion did not state that Duffield was restricted to an environment

without pressures or rules. ECF Doc. 15 at 15.

               2.     Medical Opinion Standard

       At Step Four, an ALJ must weigh every medical opinion that the Social Security

Administration receives. 20 C.F.R. §§ 404.1527(c), 416.927(c). An ALJ must give a treating



                                                 15
    Case: 5:20-cv-01065-TMP Doc #: 17 Filed: 03/17/21 16 of 25. PageID #: 1809




source opinion controlling weight, unless the opinion is: (1) not “supported by medically

acceptable clinical and laboratory diagnostic techniques”; or (2) inconsistent with finding in the

treating source’s own records or other medical evidence in the case record. 20 C.F.R.

§§ 404.1527(c)(2), 416.927(c)(2); Biestek v. Comm’r of Soc. Sec., 880 F.3d 778, 786 (6th Cir.

2017). And, if the ALJ finds either prong justifies giving the treating source opinion less-than-

controlling weight, he must articulate “good reasons” for doing so – i.e., explain which prong

justifies that decision. See Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365, 376 (6th Cir. 2013);

Biestek, 880 F.3d at 786.

       An ALJ must assign weight to treating source opinions that are entitled to

less-than-controlling weight and non-treating source opinions (which are never assessed for

controlling weight). Gayheart, 710 F.3d at 376. In doing so, the ALJ must consider: the length

and frequency of treatment, the supportability of the opinion, the consistency of the opinion with

the record as a whole, whether the treating physician is a specialist, the physician’s

understanding of the disability program and its evidentiary requirements, the physician’s

familiarity with other information in the record, and other factors that might be brought to the

ALJ’s attention. See Gayheart, 710 F.3d at 376; 20 C.F.R. §§ 404.1527(c)(2)-(6), 416.927(c)(2)-

(6). 4 Nothing in the regulations requires the ALJ to explain how he considered each of the

factors. See 20 C.F.R. §§ 404.1527(c), 416.927(c); Biestek, 880 F.3d at 786 (“The ALJ need not

perform an exhaustive, step-by-step analysis of each factor.”). When the ALJ fails to adequately

explain the weight given to a treating physician’s opinion, or otherwise fails to provide good

reasons for the weight given to a treating physician’s opinion, remand is appropriate. Cole, 661


4
 On January 18, 2017, the Social Security Administration amended the rules for evaluating medical
opinions for claims filed after March 27, 2017. See Revisions to Rules Regarding the Evaluation of
Medical Evidence, 82 Fed. Reg. 5844 (Jan. 18, 2017). Because Duffield filed her claims on February 9,
2017 and March 9, 2017, the pre-March 27, 2017, regulations apply to this case.

                                                  16
   Case: 5:20-cv-01065-TMP Doc #: 17 Filed: 03/17/21 17 of 25. PageID #: 1810




F.3d at 939; see also Blakely v. Comm’r of Soc. Sec., 581 F.3d 399, 407 (6th Cir. 2009) (holding

that the failure to identify good reasons affecting the weight given to an opinion “‘denotes a lack

of substantial evidence, even whe[n] the conclusion of the ALJ may be justified based upon the

record.’” (citing Rogers, 486 F.3d at 243)). Generally, an examining physician’s opinion is due

more weight than a nonexamining physician’s opinion. 20 C.F.R. §§ 404.1527(c)(2),

416.927(c)(2); Gayheart, 710 F.3d at 375. And an ALJ does not need to articulate good reasons

for rejecting a nontreating or nonexamining source opinion. See Smith v. Comm’r of Soc. Sec.,

482 F.3d 873, 876 (6th Cir. 2007) (declining to address whether an ALJ erred in failing to give

good reasons for not accepting non-treating physicians’ opinions). Nevertheless, an ALJ must

provide sufficient explanation for the claimant and any reviewing court to be able to “trace the

path of his reasoning.” Stacy v. Comm’r of Soc. Sec., 451 F. App’x 517, 519 (6th Cir. 2011);

Brooks v. Comm’r of Soc. Sec., 531 F. App’x 636, 643 (6th Cir. 2013) (holding that an ALJ erred

when he stated that an examining physician’s tests were invalid without explaining why they

were invalid).

       An ALJ need not give any special deference to an opinion from source that is not an

“acceptable medical source” or provide “good reasons” for discounting it. See 20 C.F.R.

§ 404.1513(a)(2) (2016) (defining “acceptable medical source,” for claims filed before March

27, 2017, as licensed physicians, psychologists, optometrists, podiatrists, and speech-language

pathologists); Hill v. Comm’r of Soc. Sec., 560 F. App’x 547, 550 (6th Cir. 2014) (unpublished);

Pruitt v. Comm’r of Soc. Sec., No. 1:16-cv-2927, 2018 U.S. Dist. LEXIS 49512 *44 (N.D. Ohio

2018). Nevertheless, the ALJ should consider the opinion “along with the other relevant

evidence in the file,” taking into account: (1) how long the source has known and how frequently

the source has seen the individual; (2) how consistent the opinion is with other evidence; (3) the



                                                17
    Case: 5:20-cv-01065-TMP Doc #: 17 Filed: 03/17/21 18 of 25. PageID #: 1811




degree to which the source presents relevant evidence to support an opinion; (4) whether the

source has a specialty or area of expertise related to the individual’s impairment(s); and (5) any

other factors that tend to support or refute the opinion. See SSR 06-3p, 2006 SSR LEXIS 5

(Jan. 1, 2006) (noting that licensed clinical social workers, inter alia, have increasingly assumed

a greater percentage of treatment and evaluation functions) 5; see also Cruse v. Comm’r of Soc.

Sec., 502 F.3d 532, 541 (6th Cir. 2007). And the ALJ “should generally explain the weight

given to opinions from these “other sources,” or otherwise ensure that the discussion of the

evidence . . . allows a claimant or subsequent review to follow the adjudicator’s reasoning.” SSR

06-3p, 2006 SSR LEXIS 5.

       Notwithstanding the requirement that an ALJ consider and weigh medical opinion

evidence, an ALJ is not permitted to give any deference to opinions on issues reserved to the

Commissioner. 20 C.F.R. §§ 404.1527(d), 416.927(d). These issues include: (1) whether a

claimant has an impairment or combination of impairments that meets or medically equal an

impairment in the Listing of Impairments; (2) the claimant’s RFC; (3) the application of

vocational factors; and (4) whether a claimant is “disabled” or “unable to work.” 20 C.F.R.

§§ 404.1527(d)(1)-(2), 416.927(d)(1)-(2).

               3.      Analysis

                       a.      Dr. Mihalcin’s Opinion

       The ALJ failed to apply proper legal standards in evaluating Dr. Mihalcin’s opinion. 42

U.S.C. §§ 405(g), 1383(c)(3); Rogers, 486 F.3d at 241. Because Dr. Mihalcin was an examining

physician only, the ALJ was not required to consider whether his opinion was due controlling



5
  The Commissioner rescinded SSR 06-3p for claims filed on or after March 27, 2017. Rescission of
Social Security Rulings 96-2p, 96-5p, and 06-3p, 82 Fed. Reg. 15263 (Mar. 27, 2017). Because Duffield
filed her claim before March 27, 2017, SSR 06-3p applies in this case.

                                                 18
    Case: 5:20-cv-01065-TMP Doc #: 17 Filed: 03/17/21 19 of 25. PageID #: 1812




weight. Gayheart, 710 F.3d at 376. And because Dr. Mihalcin was not a treating source, the

ALJ was not required to state “good reasons” for discounting his opinions. Smith, 482 F.3d at

876. Nevertheless, he was required to assign weight to the opinion. 20 C.F.R. §§ 404.1527(c),

416.927(c); Stacy, 451 F. App’x at 519. However, the ALJ correctly explained that he was not

required to credit Dr. Mihalcin’s statement that Duffield was “unemployable at any skill level”

because that statement was an opinion on an issue reserved for the Commissioner. (Tr. 694,

755); 20 C.F.R. §§ 404.1527(d), 416.927(d). Nevertheless, the ALJ was required to give some

explanation for the ultimate weight that he gave to the remainder of Dr. Mihalcin’s opinion,

which set out specific functional limitations related to Duffield’s ability to follow instructions,

maintain production, maintain appropriate workplace behavior, interact appropriately with others

in the workplace, and handle workplace pressures and responsibility. (Tr. 691-94, 752-55);

Gayheart, 710 F.3d at 376; Stacy, 451 F. App’x at 519; Brooks, 531 F. App’x at 643. The ALJ

did not provide any such explanation. (Tr. 25). Instead, the ALJ: (1) expressly grouped Dr.

Mihalcin’s functional limitations opinions with Dr. Mihalcin’s statement that Duffield would be

unemployable; and (2) determined that all the statements in Dr. Mihalcin’s opinion were on

“administrative issues reserved to the Commissioner and the Administrative Law Judge here”

and had no value to the RFC analysis. (Tr. 25). The ALJ was wrong to do so. The functional

limitations described in Dr. Mihalcin’s opinion were not matters reserved to the Commissioner.

20 C.F.R. §§ 404.1527(d), 416.927(d). And Dr. Mihalcin’s statements regarding Duffield’s

functional limitations could have been valuable to the ALJ’s RFC analysis.

       But the ALJ’s error here was harmless because the ALJ’s RFC actually included nearly

all of same functional limitations described in Dr. Mihalcin’s opinion. Friend v. Comm’r of Soc.

Sec., 375 F. App’x 543, 551 (6th Cir. 2010); Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 547



                                                 19
   Case: 5:20-cv-01065-TMP Doc #: 17 Filed: 03/17/21 20 of 25. PageID #: 1813




(6th Cir. 2004). Dr. Mihalcin’s statements that Duffield would have difficulty following

instructions in competitive environments found its place in the ALJ’s finding that she was

limited to “simple, routine, repetitive tasks” with “few, if any, workplace changes.” Compare

(Tr. 691, 694, 752, 755), with (Tr. 22). Duffield’s difficulty in competitive, high-paced

environments and limited ability to meet quality standards for production norms was translated

to “a work environment free of fast-paced production requirements . . . She cannot do assembly

line work (outwardly paced, working in close tandem with coworkers).” Compare (Tr. 694,

755), with (Tr. 22). Her difficulty with simple responsibilities and self-doubt is parallel to her

limitation to “simple, work-related decisions.” Compare (Tr. 693, 754), with (Tr. 22). And the

behavioral and social difficulties that Dr. Mihalcin described appeared in the ALJ’s finding that

Duffield was limited to “occasional contact with the general public and coworkers and

supervisors.” Compare (Tr. 692-93, 753-54), with (Tr. 22).

       The only limitation from Dr. Mihalcin’s opinion the ALJ did not adopt in the RFC was

that work be limited to “two-hour periods with normal work breaks.” Compare (Tr. 693, 745),

with (Tr. 22). But the ALJ: (1) was not required to adopt each functional limitation that he did

not find supported by substantial evidence; and (2) it is clear the ALJ found such a limitation

unsupported when he rejected Dr. Erwin’s opinion regarding schedule flexibility (see Section

V.B.3.b., below). See Reeves v. Comm’r of Soc. Sec., 618 F. App’x 267, 275 (6th Cir. 2015)

(“[T]here is no requirement that an ALJ adopt [a medical source’s] limitations wholesale.”); (Tr.

26). Thus, there is no basis on which the court can conclude that a remand for the ALJ to

provide a proper explanation for how he treated Dr. Mihalcin’s opinion would have any impact

on the outcome of Duffield’s claims. Rabbers, 582 F.3d at 655-56 (An ALJ’s failure to use an

“adjudicatory tool” that does not change the outcome of the decision is harmless.); Kobetic v.



                                                 20
   Case: 5:20-cv-01065-TMP Doc #: 17 Filed: 03/17/21 21 of 25. PageID #: 1814




Comm'r of Soc. Sec., 114 Fed. Appx. 171, 173 (6th Cir. 2004) (The court does not remand when

doing so “would be an idle and useless formality.”).

                      b.      Dr. Erwin’s Opinion

       The ALJ applied proper legal standards in evaluating Dr. Erwin’s opinion. 42 U.S.C.

§§ 405(g), 1383(c)(3); Rogers, 486 F.3d at 241. The ALJ complied with the regulations when he

explained that he gave only “limited weight” (and, necessarily, less-than-controlling weight) to

Dr. Erwin’s opinion because: (1) it was inconsistent with objective medial findings reflecting

normal mental status reports, Duffield’s ability to function in group therapy, and Duffield’s

ability to keep regular attendance; and (2) his marked limitations therein were unsupported by

Dr. Erwin’s own findings, which demonstrated only moderate limitations in social interaction.

(Tr. 26); 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2); Biestek, 880 F.3d at 786; Gayheart, 710

F.3d at 376. These were “good reasons” for discounting Dr. Erwin’s opinion. 20 C.F.R.

§§ 404.1527(c)(2), 416.927(c)(2); Biestek, 880 F.3d at 786; Gayheart, 710 F.3d at 376. And the

ALJ’s explanation adequately addressed all facets of Dr. Erwin’s opinion – including rejecting

Dr. Erwin’s opinion regarding absenteeism and the need for a flexible work schedule by noting

records reflecting Duffield’s ability to maintain attendance. Compare (Tr. 26), with (Tr. 1612-

19).

       Substantial evidence also supported the ALJ’s reasons for discounting Dr. Erwin’s

opinion. Such evidence includes: (1) Dr. Erwin’s own findings that Duffield had only mild to

moderate symptoms, was able to attend 2.5 hours weekly of individual and group therapy

regularly, completed her “homework” outside of session, made normal eye contact, was well

groomed, and successfully completed intensive outpatient therapy; (2) Duffield’s own written

statement indicating that she spent her day cleaning her house, had custody of her grandson and



                                                21
   Case: 5:20-cv-01065-TMP Doc #: 17 Filed: 03/17/21 22 of 25. PageID #: 1815




was able to care for him and help him with homework, could prepare meals, was able to maintain

friendships with people who to the extent that they would help take care of her grandson and

shop for her, could pay bills and handle her finances; and (3) medical treatment notes

consistently reflecting that Duffield had adequate attention, normal mood and behavior, normal

judgment, active engagement in group therapy, normal memory, and good grooming. (Tr. 20-22,

24) (citing Tr. 487, 489-91, 756-91, 1080-1116, 1202-35, 1236-1602, 1617-18).

       Even if the court were to find any error in the ALJ’s treatment of Dr. Erwin’s opinion,

that error would be harmless. Rabbers, 582 F.3d at 654. The ALJ’s ultimate RFC finding

actually adopted Dr. Erwin’s opinions regarding social interaction, adaptability, and personal

management by limiting Duffield to: (1) only occasional contact with the general public,

coworkers, and supervisors; and (2) simple, routine, repetitive work with few changes and in a

non-production driven environment. Compare (Tr. 22), with (Tr. 1612-18); Friend, 375 F.

App’x 551; Wilson, 378 F.3d at 547. And the ALJ “indirectly attacked” Dr. Erwin’s absenteeism

limitations when he explained that the state agency consultants’ opinions – which provided that

Duffield was not significantly limited in performing activities within a schedule, maintaining

regular attendance, being punctual, and sustaining an ordinary routine – were consistent with the

objective evidence in the record. (Tr. 25, 292-94, 334-36); Friend, 375 F. App’x at 551 (citing

Nelson v. Comm’r of Soc. Sec., 195 F. App’x 462, 470 (6th Cir. 2006); Hall v. Comm’r of Soc.

Sec., 148 F. App’x 456, 464 (6th Cir. 2006)). Moreover, this portion of Dr. Erwin’s opinion

expressed limitations that would “most benefit” Duffield, but an RFC assessment reflects the

most a claimant can do, not a description of optimal conditions. (Tr. 1619); See Horinek v. Saul,

No. 1:19-cv-2141, 2020 U.S. Dist. LEXIS 133252, at *26 (N.D. Ohio Jul. 7, 2020) (“[T]he ALJ

was not required to create an optimal work setting for Plaintiff. ‘Optimal conditions . . . are not



                                                 22
    Case: 5:20-cv-01065-TMP Doc #: 17 Filed: 03/17/21 23 of 25. PageID #: 1816




necessary ones.’” (citing Jakubiak v. Berryhill, 337 F. Supp. 3d 80, 85-86 (D. Mass. 2018))).

Thus, because there is no reason to believe that any alleged flaw in the ALJ’s assessment of

Dr. Erwin’s opinion prejudiced Duffield, any error in that analysis was harmless. Rabbers, 582

F.3d at 654.

                       c.      Therapist Dubec’s Opinion

       The ALJ applied proper legal standards and reached a decision supported by substantial

evidence in evaluating Counselor Robert Dubec’s opinion. Here, the ALJ properly identified

Dubec’s opinion as an “other source” opinion. 20 C.F.R. § 404.1513(a)(2) (2016); SSR 06-3p,

2006 SSR LEXIS 5. And, because Dubec was not an “acceptable medical source,” the ALJ was

not required to give any particular deference or weight to that opinion. 20 C.F.R.

§ 404.1513(a)(2) (2016); Hill, 560 F. App’x at 550. Further, the ALJ explained that he

considered Dubec’s opinion as probative at all steps due to the “lengthy, but remote treatment

relationship” that Dubec had with Duffield. (Tr. 25); SSR 06-3p, 2006 SSR LEXIS 5. Thus, the

ALJ – properly – did not wholly disregard Dubec’s opinion. SSR 06-3p, 2006 SSR LEXIS 5.

       The only specific limitations from Dubec’s opinion that Duffield asserts the ALJ

improperly failed to integrate into the RFC finding are Dubec’s findings that Duffield was unable

to handle work pressures and could not follow rules. ECF Doc. 13 at 13; (Tr. 1054). The court

agrees that it was arguably error for the ALJ to not only fail to integrate these limitations into the

RFC, but also fail to even address these limitations when the ALJ said that he found Dubec’s

opinion “probative.” Compare (Tr. 22, 25), with (Tr. 1054); SSR 06-3p, 2006 SSR LEXIS 5.

This might even rise to the level of failing to draw an accurate and logical bridge between:

(1) the ALJ’s finding that Dubec’s opinion was probative; and (2) the ALJ’s decision not to

integrate limitations from that opinion into the RFC. See Fleischer, 774 F. Supp. 2d at 877.



                                                 23
    Case: 5:20-cv-01065-TMP Doc #: 17 Filed: 03/17/21 24 of 25. PageID #: 1817




Nevertheless, an ALJ’s finding that an “other source” opinion is probative does not require the

ALJ to adopt every limitation from that opinion. Cf. Reeves v. Comm’r of Soc. Sec., 618 F.

App’x 267, 275 (6th Cir. 2015) (“Even [when] an ALJ provides ‘great weight’ to an opinion,

there is no requirement that an ALJ adopt [a medical source’s] limitations wholesale.”). And the

ALJ’s decision as a whole provides sufficient explanation to understand why these limitations

were not adopted into the RFC, including: (1) the ALJ’s adoption of the state agency consultant

opinions, which found that Duffield was not significantly limited in her ability to make simple

work-related decisions, maintain appropriate behavior, make independent plans, perform

activities within a schedule, be punctual, and sustain an ordinary routine; and (2) the ALJ’s

recitation of medical records consistently showed that Duffield had average judgment and

insight, normal behavior, normal mood and affect, and active engagement in group therapy. See

(Tr. 22-25) (citing Tr. 756-91, 1080-116, 1202-35, 1236-1602, 1053-57, 1063-64, 1070).

Moreover, it is unlikely that any adjudicator could have credited those portions of Dubec’s

opinion when he also wrote that he did not know how well Duffield was able to get along with

others, including employers, supervisors, and coworkers. Compare (Tr. 1056-57), with (Tr.

1054, 1063, 1070); see also Friend, 375 F. App’x at 551 (stating that a failure to strictly comply

with legal procedures is harmless when the opinion is so patently deficient that it could not be

credited).

       Accordingly, the ALJ properly identified Dubec’s opinion as an “other source” opinion

and did not commit reversible error in failing to integrate limitations from that opinion into the

ultimate RFC finding.




                                                 24
      Case: 5:20-cv-01065-TMP Doc #: 17 Filed: 03/17/21 25 of 25. PageID #: 1818




                       d.      Remaining Opinions

         Although Duffield asserts that the ALJ erred in giving greater weight to the remaining

opinions in the record, she does not specifically allege any errors in the way the ALJ treated

other opinions in the record or support any such argument with citations to the record and law.

See ECF Doc. 13 at 14. Thus, any argument attacking the way the ALJ treated other opinions in

the record is forfeited. See McPherson v. Kelsey, 125 F.3d 989, 995-96 (6th Cir. 1997) (“‘Issues

adverted to in a perfunctory manner, unaccompanied by some effort at developed argumentation,

are deemed waived. It is not sufficient for a party to mention a possible argument in the most

skeletal way, leaving the court to . . . put flesh on its bones.’ Citizens Awareness Network, Inc. v.

United States Nuclear Regulatory Comm’n, 59 F.3d 284, 293-94 (1st Cir. 1995).”); see also

NCUA Bd. v. Zovko, 728 F. App’x 567, 569 (6th Cir. 2018) (argument “waived” when its

proponent included only one legal citation and no citations referencing any supporting evidence

resulted).

VI.      Conclusion

         Because the ALJ applied proper legal standards and reached a conclusion supported by

substantial evidence and any failure to do so was harmless error, the Commissioner’s final

decision denying Duffield’s applications for DIB and SSI is AFFIRMED.

IT IS SO ORDERED.

Dated: March 17, 2021
                                                      Thomas M. Parker
                                                      United States Magistrate Judge




                                                 25
